        Case 1:16-cr-10343-ADB Document 1066 Filed 12/18/19 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
______________________________
                               )
UNITED STATES OF AMERICA )
                               )        Court No.: 16-cr-10343-03-ADB
      v.                       )
                               )
MICHAEL J. GURRY,              )
                               )
            Defendant.         )
______________________________)

                   UNITED STATES’ SENTENCING MEMORANDUM
                  IN AID OF SENTENCING FOR MICHAEL J. GURRY

       The United States of America hereby submits this memorandum in aid of sentencing for

defendant Michael J. Gurry.

   I. Introduction

       The evidence in this case revealed a criminal scheme to profit through a pattern of bribes

and fraud. Within that scheme, Michael Gurry held immediate responsibility for creating and

executing the criminal strategies used by the Insys Reimbursement Center (IRC) to defraud

insurers. As such, he was instrumental in organizing and enforcing a criminal agreement that

caused massive loss. Put simply, the IRC was Gurry’s unit. His unit’s success, meant that it

became an integral part of the conspiracy, ultimately forming a “symbiotic” relationship with the

Insys sales force. 02/26 Tr. 58:20-59: & Ex. 365. Accordingly, the United States recommends

that Michael Gurry be sentenced to a period of incarceration of no less than 11 years (132 months).
        Case 1:16-cr-10343-ADB Document 1066 Filed 12/18/19 Page 2 of 5



II. Gurry’s Criminal Conduct

A. Gurry’s Leadership Role

       Following the launch of Subsys, the company hired a third party to assist prescribers in

obtaining prior authorizations. 02/14 Tr. 67: 23-25. After several months, data demonstrated

that insurers were authorizing payment for only thirty-five percent of prescriptions. 02/14 Tr.

67: 22-68:3; 74:15-17. To Kapoor and his co-conspirators, this was unacceptable. If bribed

doctors wrote prescriptions, but insurance companies did not authorize payment, no one made

money. 03/05 Tr. 122:4-8.

       In August 2012, John Kapoor and Mike Babich hired Michael Gurry as Vice President of

Managed Markets. 02/13 Trial Tr. 89: 9-14. In that capacity, Kapoor assigned Gurry to lead

efforts at Insys to increase the percentage of prior authorizations granted by insurers. 02/14 Trial

Tr. 70:22-24. Gurry, together with other Insys executives, began exploring the possibility of

creating an in house prior authorization unit. 02/22 Tr. 143:3-144:13.

       In October 2012, Michael Gurry hired a woman named Liz Gurrieri to work at Insys

headquarters as a “prior authorization specialist.” 02/22 Tr. 132:24-133:134:22. One month

later, Gurry launched a pilot program designed to test the feasibility of running the internal

reimbursement center. 02/14 Tr. 68:11; 69:1-20 & Ex. 415; 71: 13-24. At Gurry’s direction,

Gurrieri began directly contacting insurers on behalf of select practitioners based in several

locations around the country. 02/22 Tr. 141:24-25; 145: 9-11. The program was deemed a

success, and using information learned from the pilot program, Gurry sought and obtained

approval from Kapoor to launch the Insys Reimbursement Center (IRC) in January 2013. 02/22

Tr. 175:2-4.


                                                 2
        Case 1:16-cr-10343-ADB Document 1066 Filed 12/18/19 Page 3 of 5



       As V.P. of Managed Markets, Gurry attended the 8:30 call with many of the senior

members of the conspiracy, including Kapoor, Babich, Napoletano, Burlakoff, and Simon. 02/13

Tr. 106:19-23; 03/05 Tr. 120:17-19, 122:9-17. As described below, Gurry regularly discussed

criminal strategies employed by the IRC during the call. Then, after the 8:30 call concluded,

Gurry met with his subordinates at the IRC to discuss concerns expressed by Kapoor, and to

explore strategies to address those concerns. 02/25 Tr. 21:25-22:13; Ex. 2089; Ex. 2091.

       In addition to IRC strategies to defraud, the scheme to bribe was also routinely discussed

during the 8:30 call. 02/13 Tr. 17:17-23; 50: 19-22; 85. The frequency with which bribes were

discussed, as well as the symbiotic relationship between sales and the IRC, make clear that as a

leader in the conspiracy, Gurry was well informed regarding every aspect of the crime for which

he was convicted. 02/26 Tr. 58:20-59: & Ex. 365.

B. Gurry’s Unit

       Despite the initial success of the pilot program, Gurry received constant pressure from

Kapoor to increase the percentage of approvals gained by his staff. 02/25 Tr. 21:25-22:5.

During the 8:30 call, Kapoor would get angry, yell, and make unattainable demands of Gurry and

others. 02/25 Tr. 24:15-25:15; see 02/14 Tr. 88: 16-20. In response to that pressure, Gurry and

his subordinates began tracking the answers provided to insurers, then used the information to

create a list of the answers most likely to result in approval. 02/25 Tr. 30:24-31:19. The list was

organized by insurer, and included misleading answers. 02/25 Tr. 31:11-19.

       As Gurry and his subordinates discovered new methods for defrauding insurers, Gurry

would use the 8:30 call to brief Kapoor and other conspirators on the success of those strategies.

When IRC employees learned that insurers were unwilling to engage a third party, such as the


                                                 3
           Case 1:16-cr-10343-ADB Document 1066 Filed 12/18/19 Page 4 of 5



IRC in the prior authorization process, Gurry responded by authorizing IRC employees to lead

insurers to believe that they were calling from the office of the practitioner, as if they were

employees of the practitioner. 03/05 Tr. 231:4-232:7-233:9. Kapoor approved. 03/05 Tr.

232:20-233:5.

       When IRC employees learned that insurers and pharmacy benefit managers were less

likely to authorize payment for a drug prescribed for a use that was not recognized on the drug’s

label, Gurry informed Kapoor that he had authorized a misleading script, called the “spiel,”

designed to trick insurers into believing that the drug had been prescribed to treat breakthrough

cancer pain. 02/14 Tr. 92:1-14.

       When IRC employees learned that insurers looked more favorably on approving payment

for a sublingual spray if the patient had difficulty swallowing, a diagnosis called “dysphagia,”

Gurry authorized the use of the diagnosis even when patients were not suffering from the

disorder. 02/14 Tr. 86: 8-14 & Ex. 421. Kapoor approved, commenting to Burlakoff, “shit,

everybody has difficulty swallowing, right, Alec?” 02/14 Tr. 86: 2-14; 03/05 Tr. 227: 17-24.

       Last, when IRC employees learned that a history of cancer—however old-—could be

used to mislead insurers, Gurry informed Kapoor that he had encouraged employees to review

patient medical records for a history of cancer, even when the prescribing physician had not

relied upon the previous diagnosis of cancer. 02/14 Tr. 91:1-92:4; 107:25-108:6; 03/05 Tr.

232:4-6.

III. The Impact of Gurry’s Criminal Conduct

       The Court, and the jury, heard hours of recorded lies to pharmacy benefit managers during

which insurers were misled time and time again. See Ex. 2085. Those tapes were just examples


                                                  4
        Case 1:16-cr-10343-ADB Document 1066 Filed 12/18/19 Page 5 of 5



of a persistent, overwhelming course of criminal conduct that was not just blessed by the

defendant, but mandated. The impact of such deceit was profound. Each time one of Gurry’s

subordinates lied, they were talking about the medical history of a real person. The defendant and

his conspirators callously used the identities of patients to make money. Each call, each lie, created

a false history that not only cost the insurers fraudulently duped into paying the claim, but

immeasurably impacted the lives of the patients that were used as a vehicle to get paid.

       In response to being convicted, the defendant, through his objections to the PSR, claims he

saw nothing and heard nothing. The audacity of his objections, however, speak volumes. The

government respectfully submits that the defendant’s lack of remorse is not a mistake, but a

symptom of why he committed this crime in the first place.

IV. Conclusion

       For all these reasons, the government respectfully requests that the defendant be sentenced

to a term of incarceration of no less than 11 years (132 months).

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

Dated: December 18, 2019               by:     /s/ K. Nathaniel Yeager
                                               K. NATHANIEL YEAGER (BBO # 630992)
                                               DAVID G. LAZARUS (BBO #624907)
                                               FRED WYSHAK, JR. (BBO #535940)

                                       Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                               /s/ K. Nathaniel Yeager
Dated: December 18, 2019                       Assistant U.S. Attorney


                                                  5
